Skadden, Arps, Slate, Meagher & Flom LEVEL 13 Resident Partner Adrian Deitz Admitted in New York Registered Foreign Lawyer in New South Wales Entitled to Practive Foreign Law Only DIRECT DIAL +61 (0)2 9253 6015 DIRECT FAX+1 EMAIL ADDRESS Adrian.Deitz@SKADDEN.COM 131 MACQUARIE STREET SYDNEY, NEW SOUTH WALES2000 TEL: (61-2) 9253-6000 FAX: (61-2) 9253-6044 www.skadden.com February 17, 2009 FIRM/AFFILIATE OFFICES BOSTON CHICAGO HOUSTON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO WASHINGTON, D.C.WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SHANGHAI SINGAPORE TOKYO TORONTO VIENNA Office of International Corporate Finance Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attn:Messrs.
